        Case 4:19-cv-00390-BSM Document 58 Filed 07/08/20 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                            CENTRAL DIVISION

CARL J. TATE                                                               PLAINTIFF
ADC #105109

v.                          CASE NO. 4:19-CV-00390-BSM

CYNTHIA T. NELSON, et al.                                                DEFENDANTS


                                         ORDER

       After careful review, United States Magistrate Judge Patricia Harris’s recommended

disposition [Doc. No. 57] is adopted. Defendants’ motions for summary judgment [Doc.

Nos. 38, 42] are granted and this case is dismissed without prejudice.

       IT IS SO ORDERED this 8th day of July 2020.



                                                  ________________________________
                                                  UNITED STATES DISTRICT JUDGE
